PER CURIAM.
We reverse the trial court’s order adjudicating appellant delinquent upon a holding that the record is devoid of sufficient evidence to sustain a conviction for the crime of aggravated battery. See E.B. v. State, 568 So.2d 548 (Fla.3d DCA 1990); J.W. v. State, 467 So.2d 796 (Fla. 3d DCA 1985); J.L.B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981). Neither the victim’s testimony, nor the testimony of the State’s independent eyewitness, supports the court’s finding that the defendant was one of the “six to eight” young men who struck the victim in the gang-style attack.
Reversed.